

CONFIDENTIAL SETTLEMENT AGREEMENT


 
WHEREAS, the Parties to this Confidential Settlement Agreement (this
“Agreement”) are Leah Lehman (“Lehman”), BioSante Pharmaceuticals, Inc.
(“BioSante”), BioSante’s Vice Chairman, President and Chief Executive Officer
Stephen M. Simes (“Simes”), BioSante’s Chief Financial Officer, Treasurer and
Secretary Phillip Donenberg (“Donenberg”), and Victor Morgenstern, a BioSante
director (“Morgenstern” and, together with Lehman, BioSante, Simes and
Donenberg, sometimes referred to herein collectively as the “Parties”);
WHEREAS, Lehman was employed by BioSante in accordance with the provisions of an
Employment Agreement dated December 15, 2000 (the “Employment Agreement,” a true
copy of which is appended as Appendix 1);
WHEREAS, certain disputes have arisen concerning that employment, events
allegedly occurring during the time of that employment, whether within the scope
of her employment or otherwise, and its termination;
WHEREAS Lehman has filed an administrative complaint in the United States
Department of Labor, Occupational Safety and Health Administration, Des Plaines,
Illinois, against BioSante, Simes, Donenberg, and Morgenstern designated Case
No. 5-2330-06-012 (the “OSHA Complaint”) and a charge with the U.S. Equal
Employment Opportunity Commission (the “EEOC Charge”) (collectively referred to
sometimes herein as the “Complaints”) and BioSante has filed a suit against
Lehman in the Circuit Court of Cook County, Illinois, as suit number 2006 L 1818
(the “BioSante Suit” and, together with the OSHA Complaint and the EEOC Charge,
the “Pending Litigation”);
WHEREAS no other suits or claims other than the Pending Litigation have been
filed by any of the Parties before any court, tribunal, administrative body or
otherwise related to events allegedly occurring during the period of Lehman’s
employment and termination of that employment;
WHEREAS Lehman has reviewed this Agreement with her counsel, David O. Lehman,
and has had the opportunity to fully consult with him and any counsel of her
choosing about it, and therefore fully understands its effect and consequences;
WHEREAS Lehman and all Parties hereto each desire to fully and finally resolve
all disputes between them; and
WHEREAS the terms of the Parties’ settlement may be summarized as follows:
The consideration for Lehman’s agreements is $890,000.00 payable as more fully
provided below, a portion of which is to be secured by an irrevocable letter of
credit, as more fully provided below, and in addition the return of certain
items of personal property belonging to Lehman and payment of certain
reimbursable business expenses which have previously been identified by letter
from Lehman’s counsel to Ungaretti & Harris LLP along with appropriate
supporting documentation for such expenses, in the claimed amount of $4,860.21.
Lehman agrees as more fully provided herein to obligations of non-competition
and non-solicitation, and all Parties as further consideration for this
agreement agree to dismiss and enter into stipulations of dismissal of the
Pending Litigation as detailed below.
IT IS THEREFORE AGREED:
1. The Parties will voluntarily withdraw and dismiss the Pending Litigation with
prejudice and hereby warrant and agree that they have not filed or asserted, and
the Parties will not at any time in the future file or assert, any other
complaints, suits, charges or claims with any other agency of government, court
or tribunal, whether Federal, State or local, against the others or any of their
predecessors, successors, subsidiaries, affiliates, contractors, consultants,
related business entities or assigns, directors, officers, agents,
representatives, spouses, children and/or employees of any of them relating to
Lehman’s employment by BioSante or any events, incidents, claims, causes of
action or damages arising during the time of Lehman’s employment, whether within
the scope of her employment or otherwise, or in connection with the termination
of that employment, whether anonymously styled, pseudonymously styled, or
otherwise.
2. As consideration for Lehman’s withdrawal and dismissal of the OSHA Complaint
and the EEOC Charge and of her execution of this Agreement, BioSante will cause
to be delivered to Lehman or to her counsel, David O. Lehman, a payment in the
amount of $110,000.00, from which no sums for withholding tax or any other tax
will be withheld and with respect to which a Federal Form 1099 will issue,
representing Lehman’s attorney fees in this matter (the “Initial Payment”); and
$780,000.00, to be payable in equal installments in accordance with BioSante’s
regular payroll cycle for full-time employees, less applicable payroll taxes and
other withholdings required by law in accordance with Lehman’s most current form
W-4 on file with BioSante, from the next payroll date subsequent to the
Effective Date of this Agreement (more fully defined hereinafter) through
December 31, 2007, and for which federal forms W-2 will be issued at the close
of each respective tax year (the “Installment Payments”). If, in the aggregate,
the gross amount paid to Lehman equals $780,000 prior to December 31, 2007, no
further Installment Payments shall be made hereunder after such time as the
gross aggregate amount of Installment Payments paid to Lehman equals $780,000.
If, in the aggregate, the gross amount paid to Lehman as of and including
December 31, 2007 is less than $780,000, in the next regularly scheduled payroll
cycle after December 31, 2007, BioSante shall pay to Lehman a gross amount equal
to the difference between $780,000 and the aggregate gross amount of the
Installment Payments paid up to and including December 31, 2007. To secure the
Installment Payments, BioSante shall obtain and provide to Lehman an irrevocable
letter of credit from UBS in the amount of $780,000 providing that Lehman may
draw upon same only in the event that any bankruptcy or other case or proceeding
under any bankruptcy or insolvency law is commenced in respect of BioSante, and
if such case or proceeding is not commenced by BioSante, it is not dismissed
within 90 days of the date of its commencement. Upon the payment to Lehman of
the final Installment Payment contemplated hereby, Lehman shall return the
letter of credit to Ungaretti & Harris LLP, counsel for BioSante. In addition,
upon submission to it of a complete and accurate expense report in the form
customarily used by it for like expenses, BioSante shall pay directly to Lehman
the outstanding expenses claimed by her in the amount of $4,860.21 and return to
her the items of personal property previously identified to BioSante’s counsel.
As further consideration for this Agreement, Lehman acknowledges and agrees that
Sections 4.3 and 4.4 of her Employment Agreement (respecting Non-Competition and
Non-Solicitation of Employees) are expressly incorporated into this Agreement
but that the restrictions thereof shall expire on June 30, 2007. Lehman
acknowledges and agrees that the foregoing covenants not to compete and not to
solicit are reasonable in scope, duration and nature, and appropriate and
necessary to protect and safeguard BioSante’s legitimate business interests.
Lehman acknowledges and agrees that during the term of her employment with
BioSante, and through June 30, 2007, all inventions (as defined in Section 5.2
of the Employment Agreement) that she had or has, made or makes, conceived or
conceives, reduced or reduces to practice or authored or authors (either alone
or with others) are BioSante’s sole and exclusive property. This shall include
but not be limited to inventions relating to transdermal gel formulations that
incorporate or relate to hormone treatment compounds such as estradiol or
testosterone. Therefore, in keeping with her obligations and duty to cooperate,
Lehman agrees to perform all acts necessary in BioSante’s sole opinion, and at
all times as in BioSante’s sole opinion may be required, to effect the
assignment to BioSante and recordation and issuance in BioSante’s name (or
BioSante’s licensor or licensee as BioSante may direct) of, any and all patents
and patent applications that list Lehman as an inventor, including, but not
limited to, the execution and delivery to BioSante and/or its patent counsel of
any and all assignments, certificates, specifications, attestations,
applications and the like, and any other act that in BioSante’s sole opinion may
be necessary to preserve its property rights in inventions (as defined in
Section 5.2 of the Employment Agreement). The Parties hereto stipulate and agree
that each of the terms of this Agreement including, but not limited to, the
scope of the activities prohibited and the time limitation is reasonable. The
Parties further stipulate and agree that in the event a court determines
contrary to the agreement of the parties herein that any of the terms of this
Agreement are unreasonable or contrary to public policy, or invalid or
unenforceable for any reason in fact, law, or equity, then the court shall limit
the application of any such provision or term or modify any provision or term to
that which it finds reasonable, valid, or enforceable and shall enforce this
Agreement as so limited or modified.
3. The sums to be paid as recited above are the entire monetary consideration
for this Agreement. The Parties hereto understand and agree that the Initial
Payment in the amount of $110,000 described above is allocable to and paid in
consideration for Lehman’s liability for her attorney’s fees; and the
Installment Payments in the aggregate gross amount of $780,000.00 are allocable
to and paid in consideration for the release herein of all of Lehman’s claims
for the loss, interruption or impairment of wages and benefits. It is further
expressly agreed by and between all Parties hereto that none of the monetary
consideration being paid to Lehman hereunder is allocable to, or paid in
consideration for the release or compromise of any claim, demand, action or
cause of action by Lehman asserting an entitlement to punitive or exemplary
damages.
4. All Parties hereto understand and agree that Lehman bears the sole
responsibility and obligation for determining and for paying any and all income
and other taxes due on any and all sums to be received by Lehman hereunder.
Accordingly, Lehman agrees that she shall indemnify and hold the other parties
hereto harmless from any claims made or asserted against it by any taxing body,
government or agency of government for or on account of any unpaid tax,
assessment, penalty or fine or part thereof due and payable from, or alleged to
have been due and payable from Lehman. BioSante shall pay the employer’s share
of any applicable taxes, including, without limitation, social security and
Medicare taxes as may be required by law to be paid by BioSante on the
Installment Payments.
5. The sums paid as recited herein and the other undertakings and consideration
by any party hereto stated herein are not acknowledgments, concessions or
admissions by any of them of liability to any other party hereto for any of the
allegations in the Pending Litigation or arising otherwise during the period of
her employment, whether within the scope of her employment or otherwise, or at
its termination, all of which the various parties hereto have expressly and
categorically denied and continue to expressly and categorically deny. The said
monetary consideration provided for in this Agreement is given to
comprehensively settle any and all doubtful and disputed claims arising during
the term of her employment, whether within the scope of her employment or
otherwise, and at its termination, and the parties hereto do hereby renew and
repeat their complete and categorical denial of any wrongful, tortious, unlawful
or discriminatory act with respect to each and every other party hereto, whether
heretofore alleged by her or as yet unasserted. The said monetary consideration
provided to Lehman does not render Lehman a prevailing party in this matter for
any purpose, including for purposes of entitlement of any attorney to legal
fees.
6. In further consideration for the undertakings herein by BioSante, Simes,
Donenberg and Morgenstern, Lehman, for herself, heirs, representatives,
legatees, devisees and assigns, does hereby release and covenant not to sue
BioSante and all affiliated businesses and entities related thereto, Simes,
Donenberg, Morgenstern, present or former board members, directors, officers,
investors, employees, agents, contractors and consultants, including but not
limited to Lakeshore Staffing, Lakeshore HR Solutions and all affiliated
businesses and entities related thereto, Nancy McKinney, Prindiville Partners
and all affiliated businesses and entities related thereto, Mary Prindiville,
ComPsych Corporation and all affiliated businesses and entities related thereto,
Sheldon Greenberg, M.D., and all employees, agents, and representatives of any
of them, including actual, implied, ostensible or apparent agents, their
predecessors, successors, subsidiaries, affiliates, or assigns and all
affiliated, subsidiary, parent or related companies, divisions and business
entities (collectively all persons or entities described above are deemed the
“Released Parties”), from any and all claims of any type or kind whatsoever,
including but expressly not limited to those arising out of Lehman’s employment
by BioSante, those alleged in her Complaints, and/or from any and all events,
circumstances or incidents occurring or allegedly occurring during the time of
her BioSante employment, whether within the scope of her employment or
otherwise, or in connection with the termination thereof or the non-renewal of
Lehman’s employment or that Employment Agreement dated December 15, 2000 by and
between Lehman and BioSante (the “Employment Agreement”), as claimed in the
Complaints or otherwise, through the date of this Agreement, specifically
including but not limited to any and all claims of wrongful termination,
retaliatory discharge, assault, battery, negligent or intentional infliction of
emotional distress, defamation, discrimination or harassment on any basis,
including but not limited to “whistle-blowing,” disability, race, color, sex,
gender, religion, national origin, and/or age discrimination, under the
Sarbanes-Oxley Act of 2002, Americans with Disabilities Act, 42 U.S.C. §1201 et
seq., Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000(e),
et seq., The Age Discrimination in Employment Act, 29 U.S.C. §600 et. seq., The
Older Workers Protection Act, 29 U.S.C. §621 et seq., the Fair Labor Standards
Act, the Portal to Portal Act, the Illinois Human Rights Act, or the common law
or other laws, statutes, ordinances or regulations of the United States, the
State of Illinois or any state, county, city, town village or municipality.
Lehman represents that she understands that by signing this Agreement, she is
releasing BioSante, Simes, Donenberg, and Morgenstern and all Released Parties,
from any and all claims she may have against each and any of them, and any
combination of two or more of them to the date hereof. With respect to her
waiver of potential age and disability discrimination claims, Lehman shall have,
but need not take, twenty-one (21) days within which to consider this Agreement,
and acknowledges that she is advised to consult with an attorney prior to
executing this Agreement and has so consulted with her counsel David O. Lehman
and any other counsel of her choosing, and shall have seven (7) days following
the execution of this Agreement within which to revoke, in writing, her assent
to its terms as the same regard the release of any claims of age discrimination
under any law, statute, ordinance or regulation.
7. In further consideration for the undertakings herein by Lehman, BioSante,
Simes, Donenberg, and Morgenstern, for themselves, their successors, heirs,
representatives, legatees, devisees and assigns, do hereby release and covenant
not to sue Lehman from any and all claims, actions, suits or damages of any type
or kind whatsoever, including but not limited to those arising out of Lehman’s
employment by BioSante, the allegations in the Pending Litigation, and/or any
and all events, circumstances or incidents occurring or allegedly occurring
during the time of her BioSante employment, whether within the scope of her
employment or otherwise, or in connection with the termination thereof or the
non-renewal of her Employment Agreement, through the date of this Agreement,
specifically including but not limited to any and all claims of breach of
fiduciary duty, interference with prospective economic advantage, breach of
contract, abuse of process, extortion, assault, battery, negligent or
intentional infliction of emotional distress, defamation, slander, libel,
wrongful or malicious prosecution, discrimination or harassment, or any claims
or causes of action otherwise arising under the common law or other laws,
statutes, ordinances or regulations of the United States, the State of Illinois
or any state, county, city, town village or municipality. BioSante, Simes,
Donenberg and Morgenstern represent that they understand that by signing this
Agreement, they are releasing Lehman from any and all claims they may have
against her to the date hereof.
8. In further consideration for the undertakings by BioSante, Simes, Donenberg
and Morgenstern herein, Lehman agrees on behalf of herself and her spouse and
family members and her heirs, representatives, legatees, devisees and assigns to
keep confidential, and to not disclose to any third parties whatsoever, other
than her spouse and children to the extent only that such persons may have
heretofore acquired knowledge of the disputes between the parties hereto and
their pending resolution by virtue of residing in her household, her counsel
David O. Lehman, Laurie Wasserman, Richard Sawdey and Donna-Jo Vorderstrasse and
Diver, Grach, Quade & Masini, and her tax preparers (hereinafter “Third
Parties”), either by direct communications or by participation in or cooperation
with any printed or electronic media of any type or kind whatsoever, the
allegations of the Pending Litigation, the fact that such Pending Litigation was
brought or the fact or particular terms of her settlement or of this Agreement.
The disclosures already made to OSHA and EEOC and to Judges of the Circuit Court
of Cook County, Illinois, occasioned by the filing of the Pending Litigation and
discussions with OSHA and EEOC personnel necessary to implement the settlement
and related procedures described herein are excluded from the scope of this
paragraph. The Parties hereto agree that they intend for this confidentiality
agreement by Lehman to extend and apply as broadly as is permissible by law and
that therefore prohibited Third Parties shall include Federal, state, local and
municipal administrative agencies, law enforcement officials, police,
governmental investigators, prosecuting authorities, courts and grand juries,
including but not limited to agents, representatives and officers of the United
States and Illinois Departments of Labor, the Occupational Safety and Health
Administration, the United States Securities and Exchange Commission and the
United States Food and Drug Administration, excepting only where communications
otherwise prohibited hereby are required and compelled by a lawful subpoena or
other lawful order issued by an agency or court with legal authority and under
color of law. In the case of any such subpoena or other lawful order of an
agency or court to Lehman, Lehman hereby agrees that she shall, as soon as
practicable upon learning of it, provide to BioSante through its counsel, Gary
I. Levenstein, Ungaretti & Harris LLP, 3500 Three First National Plaza, 70 West
Madison Street, Chicago, Illinois, 60602-4283 (telephone 312-977-4108, telefax
312-977-4405, e-mail: glevenstein@uhlaw.com) both telephonic and written notice
and a complete copy of any such subpoena and written notice of its issuance to
her. Lehman agrees that any breach or violation of the foregoing confidentiality
terms and conditions shall be deemed a material breach of this Agreement for
purposes of Paragraph 9 below.
9. It is agreed by the Parties hereto that this Agreement is, and shall operate
as, a complete bar to any suit, sanction, charge or other cause, whether
administrative or judicial, other than one to enforce its terms, and may be pled
as such. In the event of a breach of this Agreement by any party hereto,
including but not limited to a breach of the confidentiality requirements stated
in Paragraph 8, above, such breaching party shall be liable to any party damaged
by such breach in the amount of such damaged party’s direct monetary damages
caused by such breach, plus attorney’s fees and costs. In the event of a breach
by BioSante, Simes, Donenberg or Morgenstern, Lehman may reinstate her
Complaints and may also pursue any of the remedies available at law or in equity
or in any other forum wherein venue and jurisdiction are otherwise appropriate,
and the parties stipulate that the statutes of limitation shall not begin to
run, and are tolled until, any such event of breach.  In the event of a breach
by Lehman, BioSante may reinstate the BioSante Suit and BioSante, Simes,
Donenberg and Morgenstern may also pursue any of the remedies available at law
or in equity or in any other forum wherein venue and jurisdiction are otherwise
appropriate, and the parties stipulate that the statutes of limitation shall not
begin to run, and are tolled until, any such event of breach. In the event that
Lehman reinstates her Complaints, or either of them, or breaches the terms of
this Agreement, BioSante’s obligation to pay the Installment Payments shall
immediately cease, and be of no further force and effect and Lehman shall be
liable to make immediate restitution to BioSante of any and all payments made to
her by it prior to such breach or breaches. The Parties’ execution of this
Agreement is expressly conditioned on such rights to reinstate the Pending
Litigation and to pursue other claims and remedies in the event of such breach
whether anonymously styled, pseudonymously styled, or otherwise.
10. The effective date of this Agreement shall be the latest to occur of (i) the
date of receipt by BioSante’s counsel of OSHA’s notice evidencing OSHA’s
acceptance of it and stating that in deferral to the Parties’ settlement, OSHA’s
investigation of the OSHA complaint and OSHA’s action in regard to that
Complaint is concluded, (ii) the date of receipt by BioSante’s counsel of the
EEOC’s written notice informing counsel that the EEOC charge 440 2006 02236 has
been withdrawn at the request of the charging party and the withdrawal
terminates processing of this matter, but does not affect the investigation of
any other charge; and (iii) expiration of the period of revocation provided in
Paragraph 6 above. BioSante’s obligation to tender the monetary consideration
referenced in this Agreement is effective upon the last to occur of (i) the date
of receipt by either BioSante or its counsel of OSHA’s notice evidencing OSHA’s
acceptance of the Agreement and stating that in deferral to the Parties’
settlement, OSHA’s investigation of that Complaint is closed and OSHA’s action
in regard to that Complaint is concluded, (ii) the date of receipt by either of
them of the EEOC’s written notice informing counsel that the EEOC charge 440
2006 02236 has been withdrawn at the request of the charging party and the
withdrawal terminates processing of this matter, but does not affect the
investigation of any other charge; and (iii) expiration of the period of
revocation provided in Paragraph 6 above.
11. BioSante shall issue the $110,000.00 payment provided for in Paragraph 2,
above, and deliver the other items to the attorneys for the respective Parties,
upon the written advice from both David O. Lehman and from Ungaretti & Harris
LLP, that the Parties have received OSHA’s notice evidencing OSHA’s acceptance
of it and stating that in deferral to the Parties’ settlement, OSHA’s
investigation of the Complaint is closed and OSHA’s action in regard to the OSHA
Complaint is concluded and the EEOC’s written notice informing counsel that the
EEOC charge 440 2006 02236 has been withdrawn at the request of the charging
party and the withdrawal terminates processing of this matter, but does not
affect the investigation of any other charge, and copies of orders dismissing
with prejudice and without costs the BioSante Litigation.
12. Lehman agrees that she will not apply for employment or otherwise seek to be
hired, rehired, re-employed or reinstated by BioSante or by any business entity
that is directly or indirectly controlled by BioSante, and she further hereby
expressly and irrevocably waives the right to apply for, seek, or be considered
for employment by any business entity of any type or kind whatsoever that is
affiliated with BioSante.
13. The Parties warrant that, other than the filing of the Pending Litigation,
they have not, and agree that in the future they will not encourage, aid or
assist any person to file or to prosecute any lawsuit, claim, charge or
complaint against any other Parties hereto or any Released Parties with respect
to the Pending Litigation, Lehman’s employment with BioSante, or the non-renewal
of Lehman’s Employment Agreement. The Parties further warrant that, other than
the filing of the Pending Litigation, they have not, and agree that in the
future they will not, assist any person who has filed or who may file, a
lawsuit, claim, charge or complaint against any other Party hereto, excepting
only that each may, under compulsion of law and legal process, respond to a
lawful subpoena or order in accordance with the provision stated in Paragraph 8
of this Agreement.
14. Lehman agrees that she will not disparage, denigrate or defame BioSante or
any other party hereto or any Released Parties and/or related persons or any of
its/their business products or services. Simes, Donenberg and Morgenstern agree
that they shall not disparage, denigrate or defame Lehman. BioSante agrees that
with respect to all parties inquiring regarding Lehman it will confirm only the
fact and dates of tenure of her employment and her employment title while
employed by BioSante. In the event that BioSante determines, in its sole
discretion, to issue a press release announcing the settlement of any or all the
Pending Litigation, it shall provide Lehman with prior notice of the press
release, however nothing herein shall be construed or deemed to provide Lehman
with any right to approve such release. Further, nothing herein shall be
construed or deemed to provide Lehman with any right to approve any 8-K or other
filing regarding this Agreement or the settlement of any or all of the Pending
Litigation that BioSante may be required by law to file, or upon advice of
counsel determines that it must file, or in its business judgment determines to
file. It is expressly agreed and understood by the Parties that none of the
provisions of this Agreement shall in any fashion pertain to, restrict or
inhibit BioSante in the making of such public disclosures or filings as may be
required by law, or such disclosures to its auditors, accountants, lenders,
investors, current or prospective insurers and/or insurance brokers as it may
determine, in its sole discretion, are necessary, appropriate or desirable.
15. Lehman agrees that as of the tender of this Agreement to OSHA and EEOC for
approval she will tender to BioSante, all BioSante property or documents,
records, recordings or other materials reflecting interpersonal communications
between and among Lehman and any of the Parties that is in her possession,
custody or control, or to which she has or can obtain access, including, without
limitation, all keys, computer hardware and software, materials, manuals,
reports, documents, protocols, INDs, preclinical and clinical results, study
reports, papers, books, files, records, policies, customer information and
lists, vendor lists, sales and marketing information, data base information and
lists, mailing lists, notes, computer software and programs, methods of
designing such programs, data, plans, drawings, proposals, designs, product
information, confidential purchasing and market research information, e-mail
messages or communications, and any other property or information that she may
have or secure access relating to BioSante, Simes, Donenberg or Morgenstern,
their respective families, customers, employees, agents, contractors and
consultants, policies, or practices (whether those materials are in paper or
computer -stored form), including but not limited to all such materials and
items referenced in any of the Pending Litigation and including all personal
data or information derived from any BioSante electronic information system,
including but not limited to BioSante computers, external hard-drives,
telephones or voicemail systems, Lehman’s personal computers, telephones, cell
phones or voicemail systems and all Confidential Information (as defined in
Section 4.2 of the Employment Agreement). Lehman warrants and agrees that
following the tender of such materials, data and information she will not
maintain, preserve or hold duplicates or copies thereof whether in paper or
computer-stored form, either personally or through any other person or entity.
Lehman further warrants and agrees that she has a continuing obligation to
tender to BioSante any and all of the foregoing which she does not initially
tender pursuant to this Agreement discovered in her possession as a result of
accident, mistake or inadvertence, or which comes into her possession or under
her control after this Agreement is executed.
16. Lehman acknowledges and agrees that during the term of her employment with
BioSante she was obligated to retain the confidentiality of certain information
disclosed to her (Confidential Information as defined in Section 4.2 of the
Employment Agreement) and the security of BioSante’s property entrusted to her.
Therefore, except as has been necessary to prepare and file the Complaints
herein and defend the BioSante Suit, and any disclosures occasioned thereby, at
all times during and subsequent to the conclusion of Lehman’s employment with
BioSante, Lehman will regard and preserve all such Confidential Information (as
defined in Section 4.2 of the Employment Agreement) and will not disclose such
Confidential Information to others and will refrain from harming any BioSante
property. In the course of preparing the Complaints and defending the BioSante
Suit, and in considering and evaluating other claims or counterclaims against
some or all of the BioSante Parties, Lehman and her attorneys have interviewed
certain witnesses; such previous interviews are excluded from the scope of the
confidentiality terms of this Agreement, as are any knowledge of the disputes
between the Parties gained by Lehman’s spouse or children residing in her
household. Any and all notes, memoranda, transcripts, abstracts or summaries of
interviews of or statements by witnesses, together with all copies thereof,
shall be tendered by Lehman to BioSante.
17. Lehman agrees that she or anyone on her behalf, whether or not authorized by
her, will not enter the premises of BioSante without BioSante’s prior written
consent, which consent may only be given in writing on behalf of BioSante by its
counsel Gary I. Levenstein, Ungaretti & Harris LLP, 3500 Three First National
Plaza, 70 West Madison Street, Chicago, Illinois, 60602-4283 (telephone
312-977-4108, telefax 312-977-4405, e-mail: glevenstein@uhlaw.com). Lehman
further agrees that neither she, nor anyone acting on her behalf, whether or not
authorized by her, shall intentionally come within 500 yards of Simes,
Donenberg, or Morgenstern, their respective spouses, children or other family
members, or any of their personal residences. The restrictions imposed by this
paragraph 17 may not be waived or rescinded except in a writing signed by each
and all of the Parties hereto. Lehman further agrees that neither she, nor
anyone acting on her behalf, whether or not authorized by her, shall
intentionally initiate, participate in initiating or participate in any direct
contact or communications with BioSante, Simes, Donenberg, or Morgenstern, or
their respective spouses, children or other family members, by any means, manner
or method of communications including, but not limited to, e-mail, telephone,
cellular telephone, correspondence or memoranda, whether anonymously styled,
pseudonymously styled, or otherwise.
Simes, Donenberg and Morgenstern each agrees for himself that neither he, nor
anyone acting on his behalf, whether or not authorized by him, shall
intentionally come within 500 yards of Lehman, her spouse, children or other
family members, or her personal residence. The restrictions imposed by this
paragraph 17 may not be waived or rescinded except in a writing signed by each
and all of the Parties hereto. Simes, Donenberg and Morgenstern each further
agrees for himself that neither he, nor anyone acting on his behalf, whether or
not authorized by him, shall intentionally initiate, participate in initiating
or participate in any direct contact or communications with Lehman, or her
spouse, children or other family members, by any means, manner or method of
communications including, but not limited to, e-mail, telephone, cellular
telephone, correspondence or memoranda, whether anonymously styled,
pseudonymously styled, or otherwise.
18. This Agreement contains the entire agreement and understanding between the
Parties hereto concerning the matters described herein and supersedes all prior
agreements, discussions, negotiations, understandings and proposals of the
Parties. The terms of this Agreement cannot be changed except in a subsequent
document signed by Lehman, the Chairman of the Board of BioSante, and the other
Parties hereto. This Agreement binds and is for the benefit of all Parties as
well as their respective heirs, personal representatives, successors and
assigns.
19. This Agreement may be signed in counterparts and, if so executed, each
counterpart shall have the same binding force and effect as if all Parties had
executed a single, original version of it.
20. This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois.
[signature page attached]





 


--------------------------------------------------------------------------------






WITNESSED: 




/s/ Leah Lehman                                                                 
/s/ David Lehman                        
signed and dated this 16th day                                         signed
and dated this 16th day
of May
2006                                                                          of
May 2006
Leah
Lehman                                                                         David
O. Lehman
                                                                                                
For Law Offices of David O. Lehman
                                                                                                
Tax ID No.: _______________________




 
/s/Dr. Louis Sullivan                                                           
/s/ Gary I Levenstein                    
signed and dated this 24th day                                         signed
and dated this 24th day
of May 2006,                                                      of May 2006,
BioSante Pharmaceuticals, Inc., by     Gary I. Levenstein
Dr. Louis Sullivan, its Chairman      for Ungaretti & Harris LLP




/s/ Stephen M. Simes                                 /s/ Gary I
Levenstein                    
signed and dated this 25th day                                         signed
and dated this 25th day
of May 2006,                                                      of May 2006,
Stephen M. Simes                                                            
  Gary I. Levenstein
                                                                                               
for Ungaretti & Harris LLP

 
/s/Phillip B. Donenberg                                                    
 /s/Gary Levenstein                    
signed and dated this 25th day                                        signed and
dated this 25th day
of May 2006,                                                     of May 2006,
Phillip Donenberg                                                             
 Gary I. Levenstein
                                                                                             
 for Ungaretti & Harris LLP


/s/Victor Morgenstern                                                        /s/
Gary I Levenstein                    
signed and dated this 24th day                                        signed and
dated this 24th day
of May 2006,                                                     of May 2006,
 Victor Morgenstern                                                         
 Gary I Levenstein
                                                                                             
 for Ungaretti & Harris LLP   
 
 

--------------------------------------------------------------------------------


 
 


FIRST AMENDMENT
 
TO
 
CONFIDENTIAL SETTLEMENT AGREEMENT
 


 
This First Amendment to Confidential Settlement Agreement (this “Amendment”) is
made and entered into as of July14, 2006, by and among Leah Lehman (“Lehman”),
BioSante Pharmaceuticals, Inc., a Delaware corporation (“BioSante”), Stephen M.
Simes (“Simes”), Phillip Donenberg (“Donenberg”), and Victor Morgenstern
(“Morgenstern” and together with Lehman, BioSante, Simes and Donenberg,
sometimes referred to herein collectively as the “Parties”).
 
Recitals:
A. The Parties have entered into that certain Confidential Settlement Agreement
dated as of May 25, 2006 (the “Settlement Agreement”), pursuant to which the
Parties agree to mutually release and forever discharge all claims against each
other in exchange for the consideration provided therein.
 
B.  Pursuant to the terms and conditions of the Settlement Agreement, BioSante’s
obligation to tender the monetary consideration thereunder is contingent upon
acceptance of the Settlement Agreement by both the Equal Employment Opportunity
Commission (the “EEOC”) and the Occupational Safety and Health Administration
(“OSHA”).
 
C.  The EEOC has approved the Settlement Agreement.
 
D.  OSHA has required that certain provisions of the Settlement Agreement be
clarified and amended as provided herein.
 
E.  The Parties desire to amend the Settlement Agreement as provided herein.
 
Agreement:
 
Now, Therefore, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:
 
1. Paragraph 8. Paragraph 8 of the Settlement Agreement is hereby amended to
henceforth read as follows (amendments have been highlighted for reference
purposes only; amendment shall read as revised):
 
“In further consideration for the undertakings by BioSante, Simes, Donenberg and
Morgenstern herein, Lehman agrees on behalf of herself and her spouse and family
members and her heirs, representatives, legatees, devisees and assigns to keep
confidential, and to not disclose to any third parties whatsoever, other than
her spouse and children to the extent only that such persons may have heretofore
acquired knowledge of the disputes between the parties hereto and their pending
resolution by virtue of residing in her household, her counsel David O. Lehman,
Laurie Wasserman, Richard Sawdey and Donna-Jo Vorderstrasse and Diver, Grach,
Quade & Masini, and her tax preparers (hereinafter “Third Parties”), either by
direct communications or by participation in or cooperation with any printed or
electronic media of any type or kind whatsoever, the allegations of the Pending
Litigation, the fact that such Pending Litigation was brought or the fact or
particular terms of her settlement or of this Agreement. The disclosures already
made to OSHA and EEOC and to Judges of the Circuit Court of Cook County,
Illinois, occasioned by the filing of the Pending Litigation and discussions
with OSHA and EEOC personnel necessary to implement the settlement and related
procedures described herein are excluded from the scope of this paragraph. The
Parties hereto agree that they intend for this confidentiality agreement by
Lehman to extend and apply as broadly as is permissible by law. The Parties
agree that nothing in this Agreement is intended to or shall prevent, impede or
interfere with Lehman providing truthful testimony and information in the course
of an investigation or proceeding authorized by law, initiated and conducted by
an agency of the United States government. In the case of any such investigation
or proceeding, Lehman hereby agrees that she shall, as soon as practicable upon
learning of it, provide to BioSante through its counsel, Gary I. Levenstein,
Ungaretti & Harris LLP, 3500 Three First National Plaza, 70 West Madison Street,
Chicago, Illinois, 60602-4283 (telephone 312-977-4108, telefax 312-977-4405,
e-mail: glevenstein@uhlaw.com) both telephonic and written notice and a complete
copy of any such subpoena and written notice of its issuance to her. Lehman
agrees that any breach or violation of the foregoing confidentiality terms and
conditions shall be deemed a material breach of this Agreement for purposes of
Paragraph 9 below.”
 
2. Paragraph 13. Paragraph 13 of the Settlement Agreement is hereby amended to
henceforth read as follows (amendments have been highlighted for reference
purposes only; amendment shall read as revised):
 
“The Parties warrant that, other than the filing of the Pending Litigation, they
have not, and agree that in the future they will not encourage, aid or assist
any person to file or to prosecute any lawsuit, claim, charge or complaint
against any other Parties hereto or any Released Parties with respect to the
Pending Litigation, Lehman’s employment with BioSante, or the non-renewal of
Lehman’s Employment Agreement. The Parties further warrant that, other than the
filing of the Pending Litigation, they have not, and agree that in the future
they will not, assist any person who has filed or who may file, a lawsuit,
claim, charge or complaint against any other Party hereto, excepting only that
each may, under compulsion of law and legal process, respond to a lawful
subpoena or order in accordance with the provision stated in Paragraph 8 of this
Agreement. The Parties agree that nothing in this Agreement is intended to or
shall prevent, impede or interfere with Lehman providing truthful testimony and
information in the course of an investigation or proceeding authorized by law,
initiated and conducted by an agency of the United States government.”
 
3. Effect on Settlement Agreement; General Provisions. Except as set forth in
this Amendment, the terms and provisions of the Settlement Agreement are hereby
ratified and declared to be in full force and effect. This Amendment shall be
governed by the provisions of the Settlement Agreement regarding choice of law,
attorneys’ fees and successors and assigns. This Amendment shall become
effective upon its execution, which may occur in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Captions and paragraph headings are used herein for
convenience only, are not a part of this Amendment or the Settlement Agreement
as amended by this Amendment and shall not be used in construing either
document. On and after the date hereof, each reference in the Settlement
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other documents and agreements relating to the
Settlement Agreement, shall mean and be a reference to the Settlement Agreement
as amended hereby.
 
SIGNATURE PAGES FOLLOW


--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have caused this Amendment to be executed
in multiple originals, all as of the day and year first above written.


WITNESSED: 




/s/ Leah Lehman                                                                 
/s/ David Lehman                        
signed and dated this 14th day                                         signed
and dated this 14th day
of July 2006  
                                                                        of July
2006
Leah
Lehman                                                                         David
O. Lehman
                                                                                                
For Law Offices of David O. Lehman
                                                                                                
Tax ID No.: _______________________




 
/s/Dr. Louis Sullivan                                                           
/s/ Gary I Levenstein                    
signed and dated this 14th day                                         signed
and dated this 14th day
of July 2006,                                                      of July 2006,
BioSante Pharmaceuticals, Inc., by                                  Gary I.
Levenstein
Dr. Louis Sullivan, its Chairman                                        for
Ungaretti & Harris LLP




/s/ Stephen M. Simes                                 /s/ Gary I
Levenstein                    
signed and dated this 17th day                                        signed and
dated this 17th day
of July 2006,                                                      of July 2006,
Stephen M. Simes                                                            
  Gary I. Levenstein
                                                                                              
for Ungaretti & Harris LLP

 
/s/Phillip B. Donenberg                                                    
 /s/Gary Levenstein                    
signed and dated this 17th day                                        signed and
dated this 17th day
of July 2006,                                                      of July 2006,
Phillip Donenberg                                                             
 Gary I. Levenstein
                                                                                             
 for Ungaretti & Harris LLP


/s/Victor Morgenstern                                                        /s/
Gary I Levenstein                    
signed and dated this 14th day                                        signed and
dated this 14th day
of July 2006,                                                      of July 2006,
 Victor Morgenstern                                                         
 Gary I Levenstein
                                                                                             
 for Ungaretti & Harris LLP 